Citation Nr: 1229784	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  09-06 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for migraines.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 2003 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision on behalf of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.  The March 2008 rating decision granted service connection for migraines, evaluated as 10 percent disabling from May 2007.  In a May 2012 rating decision, the RO granted an evaluation of 30 percent for migraines effective from May 2007.


FINDINGS OF FACT

In correspondence dated in July 2012 and August 2012, prior to the promulgation of a decision in the appeal, the appellant requested withdrawal of the appeal as to entitlement to an initial evaluation in excess of 30 percent disabling for migraines.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to an initial evaluation in excess of 30 percent disabling for migraines have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

A VA 21-0820, Report of General Information, dated July 13, 2012, reflects that the Veteran stated that she was pleased with her evaluation, she did not want a Travel Board hearing, and she did not want to continue her appeal.  

Correspondence from the Veteran, received by VA in July 2012, reflects her statement, "I no longer request a hearing for my appeal process.  I am happy [with] the current rating I was given.  If an increase is needed later I will work it out in my annual exam.  Thank you."

In correspondence from the Veteran, received by VA in August 2012, the Veteran stated, "I no longer request to go forward with my appeal.  I am happy with the current decision.  Thank you."

Based on the foregoing, there remain no allegations of errors of fact or law for appellate consideration on the issue of entitlement to an initial rating in excess of 30 percent disabling for migraines.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal on the issue of entitlement to an initial rating in excess of 30 percent disabling for migraines is dismissed.




____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


